Opinion filed August 1, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-19-00244-CR
                                   __________

                         IN RE NELSON GONGORA


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      Relator, Nelson Gongora, has filed a pro se petition for writ of mandamus in
this court. He requests mandamus relief against the following persons: the presiding
judge of the 371st Judicial District Court of Tarrant County; the district clerk,
Thomas A. Wilder, over the Tim Curry Criminal Justice Center of the State of Texas;
and Bryan Collier et al., as the executive director of the Texas Department of
Criminal Justice (CID), et al. We dismiss Relator’s petition for want of jurisdiction.
       An intermediate court of appeals has no general writ power over a person
other than a judge of a district court or various county courts “in the court of appeals
district”—unless issuance of the writ is necessary to enforce the jurisdiction of the
court of appeals. TEX. GOV’T CODE ANN. § 22.221(a), (b) (West Supp. 2018).
Relator has not asserted that a writ of mandamus directed to any of the respondents
named in the petition is necessary to enforce this court’s jurisdiction. Furthermore,
the 371st Judicial District Court is in Tarrant County and is not in the Eleventh Court
of Appeals District, and we have no general writ power over a district clerk or the
director of the TDCJ. See id. § 22.201(a), (c), (m) (setting out the composition of
the fourteen courts of appeals districts), § 22.221(b) (general mandamus jurisdiction
over certain judges only), § 24.516(a) (West 2004) (371st Judicial District Court is
composed of Tarrant County); see also In re Washington, 7 S.W.3d 181, 182 (Tex.
App.—Houston [1st Dist.] 1999, orig. proceeding). Therefore, we do not have
jurisdiction to issue a writ of mandamus against any of the respondents named in
Relator’s petition.
        Accordingly, Relator’s petition is dismissed for want of jurisdiction.


                                                                   PER CURIAM


August 1, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2